Citation Nr: 1336666	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  10-38 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) from February 2010 and October 2010 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of that hearing is of record. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files reveals the transcript of the March 2013 hearing, but no other additional records that are relevant to the issues on appeal.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he currently has a bilateral shoulder disorder and a bilateral hip disorder that are secondary to his service-connected knee disabilities.  However, there is no medical opinion of record addressing the etiology of any shoulder disorder.  The Veteran was provided a VA examination in February 2010 during which the examiner opined that it is less likely as not that the Veteran's hip condition was secondary to his left knee condition.  However, the examiner did not address whether a knee disability may have aggravated a hip disorder.  Moreover, the Board notes that the Veteran is also service-connected for a right knee disability, which the examiner did not discuss, as service connection was established shortly thereafter.  Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any current shoulder and hip disorders that may be present.  

The Board also notes that a decision on the claims for service connection could change the outcome of the Veteran's claim for TDIU.  As such, the claims are inextricably intertwined.  For this reason, the service connection claims must be resolved prior to resolution of the claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO/AMC to adjudicate the inextricably intertwined issues.
 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his shoulders and hips.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral shoulder and hip disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has asserted that his service-connected knee disabilities have caused him to fall and injure his shoulder.  He has also claimed that his service-connected knee disabilities resulted in an altered gait, which caused a hip disorder.

It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current shoulder and hip disorders.  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is related to the military service.  He or she should also state whether it is at least as likely as not that the disorder was caused by or permanently aggravated by the Veteran's service-connected knee disabilities. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, the AMC/RO should implement corrective procedures. 

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

